Citation Nr: 1623117	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  12-33 866	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type 2, claimed as due to herbicide exposure.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral upper extremities, claimed as secondary to diabetes mellitus, type 2.

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, claimed as secondary to diabetes mellitus, type 2.

4.  Entitlement to service connection for hypertension, claimed as secondary to diabetes mellitus, type 2.

5.  Entitlement to service connection for erectile dysfunction, claimed as secondary to diabetes mellitus, type 2.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Bosely, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to April 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In April 2016, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record  

This appeal was processed using the Virtual VA and Virtual Benefits Management System (VBMS) paperless claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran seeks service connection for diabetes mellitus type II as due to alleged herbicide exposure coincident with travel to the Republic of Vietnam from January 1973 to March 1973 and/or while stationed at U-Tapao Air Base in Thailand from November 1972 to March 1973.  He also seeks service connection for bilateral upper and lower extremity neuropathy, hypertension, and erectile dysfunction as secondary to diabetes. 

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a Veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116 ; 38 C.F.R. 
§ 3.307(a)(6). 

Diabetes mellitus is among those diseases for which presumptive service connection is available and must manifest to a degree of 10 percent or more at any time after the last exposure to the specific herbicide agents. 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. § 3.309(e); but see also 38 C.F.R. § 3.309(e), Note 2.  

VA's Adjudication Procedures Manual, M21-1, notes that the Compensation Service has determined that a special consideration of herbicide exposure on a factual basis should be extended to Veterans whose duties placed them on or near the perimeters of Thailand military bases during the Vietnam era, i.e., February 28, 1961, to May 7, 1975, to include U-Tapao Air Base.  See M21-1 at IV.ii.1.H.5.  Such notes that the majority of troops in Thailand during the Vietnam Era were stationed at the Royal Thai Air Force Bases (RTAFB) of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a Veteran served in the Air Force on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure should be acknowledged on a facts-found or direct basis.  If the evidence does not indicate that a Veteran served on a specified RTAFB in such a capacity, he should be requested to furnish the approximate dates, location, and nature of alleged exposure and, if he does, a requested should be sent to Joint Services Records and Research Center (JSRRC) for verification of exposure to herbicides.

In his December 2007 claim, the Veteran originally alleged herbicide exposure while on temporary duty (TDY) to Vietnam with the Air Force in 1972 when he was at Tan Son Nhut near Saigon.  In May 2008, the Veteran amended his statement to indicate that he was in Vietnam from January 1973 to March 1973.  In support of his claim, he submitted a buddy statement from L.M., who reported seeing the Veteran in Vietnam, but did not provide further details as to date or location.  He also submitted a drawing of a child, which he indicated was his daughter as drawn by a Vietnamese native.

In June 2009, the Veteran reported that he traveled to Vietnam from January 1973 to March 1973 aboard a C-141, and was assigned to Aerial Port Squadron.  He reported that he was assisting such outfit with packing and crating supplies for return to the United States at Tan Son Nhut Air Base near Saigon.  

The Veteran's service personnel records reflect service with the 438th Aerial Port Squadron out of McGuire Air Force Base (AFB) in New Jersey and the 635th Transportation Squadron out of U-Tapao RTAFB.  Such further reflect assignment to Thailand from November 2, 1972, to March 2, 1973, with no other foreign service, to include in Vietnam, noted.  His DD 214 shows service in Thailand for 136 days.  Similarly, the Veteran's service treatment records reflect treatment at McGuire and U-Tapao.

In January 2008, the National Personnel Records Center (NPRC) indicated that it was unable to confirm the Veteran's service in Vietnam and, in October 2010, pay records from the Defense Finance and Accounting Service (DFAS) were received; however, such did not confirm service in Vietnam.  In September 2011, JSRRC reported that the available January to March 1973 historical reports submitted by the 635th Combat Support Group (635th CSG), the higher headquarters of the 635th Transportation Squadron (635th TS), were reviewed. The histories document that, during the February 5-9, 1973, timeframe the personnel from the 635th CSG Accounting and Finance Office (A&FO) traveled to Tan Son Nhut Air Base to meet with the A&FO personnel representatives from the 13th Air Force, Da Nang Air Base and Tan Son Nhut Air Base.  The group planned the respective accounts transfers from South Vietnam to U-Tapao, Thailand.  A tentative memorandum of understanding was drawn up to include support for military travel pay.  On February 19 through March 10, one A&FO personnel returned to Tan Son Nhut with treasury checks for the military personnel that were departing South Vietnam. The history did not specifically state that the 635th TS provided the transportation for the TDY trips.

Based on the foregoing, the AOJ determined in a March 2012 Memorandum that the evidence did not show that the Veteran served in Vietnam.

However, at his April 2016 Board hearing, the Veteran testified that, while stationed at U-Tapao, he performed duties of packing and crating supplies, and would travel to the perimeter to leave supplies.  He also indicated that he would travel to Udorn and Korat to deliver supplies.  In this regard, the Board notes that his military occupational specialty during service, as shown on his DD Form 214, was 60154, Packing Specialist.  No development has yet been undertaken to determine whether the Veteran was exposed to herbicides coincident with his service in Thailand.  Therefore, a remand is necessary in order to attempt to confirm herbicide exposure coincident with such service in accordance with the M21-1.

The Board further finds that the issues of entitlement to service connection for bilateral upper and lower extremity neuropathy, hypertension, and erectile dysfunction are inextricably intertwined with the Veteran's claim for service connection for diabetes mellitus type II.  Therefore, these claims are inextricably intertwined with the Veteran's claim for service connection for diabetes mellitus type II, and adjudication of such issues must be deferred.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Furthermore, as relevant to all claims, the Veteran wrote in June 2009 that he has had treatment at VA since 1978.  He asked the RO to get these records.  The duty to assist extends to providing assistance to obtain sufficiently identified VA medical records or records of examination or treatment at non-VA facilities authorized by VA, regardless of their relevance.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016).  Accordingly here, the AOJ should obtain upon remand all of the Veteran's medical records from any and all VA medical facilities in which he has been treated, and inclusive of all time periods since the Veteran's first enrollment at any VA medical facility since 1978.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all of the Veteran's VA treatment records not already associated with the claims file.  This must include all records from any VA medical facility at which he has been treated and beginning from his initial enrollment in VA's health care system beginning in 1978.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Provide the Veteran with an opportunity to submit an additional statement regarding the approximate dates, location, and nature of his alleged herbicide exposure along the perimeter of U-Tapao RTAFB from November 1972 to March 1973, to include his trips to Udorn and Korat RTAFBs.  Allow an appropriate period of time for response.

3.  Thereafter, send a request to JSRRC in an effort to verify the Veteran's exposure to herbicides consistent with his service at U-Tapao RTAFB from November 1972 to March 1973, where he alleges he was exposed to herbicides while leaving supplies at the perimeter, or during his deliveries to Udorn and Korat RTAFBs.     JSRRC should be provided with any necessary documentation, to include any relevant service records as well as any statements submitted by the Veteran detailing any duties that required him to be at or near the base perimeters.  JSRRC's response should be documented in the claims file.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If any claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




